Citation Nr: 0614901	
Decision Date: 05/22/06    Archive Date: 06/02/06

DOCKET NO.  04-24 284	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased evaluation for Post-Traumatic 
Stress Disorder, currently evaluated as 50 percent disabling.

2.  Entitlement to service connection for cancer of the left 
true vocal cord, claimed as throat cancer, as the result of 
exposure to ionizing radiation.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. M. Wagman, Associate Counsel


INTRODUCTION

The veteran had active military service from July 1955 to 
June 1959.

This case was last before the Board of Veterans' Appeals 
("Board") in November 2003 on appeal from a May 2003 rating 
decision by the St. Petersburg Regional Office ("RO") of 
the Department of Veterans Affairs ("VA") that denied the 
veteran's claims for an increased evaluation for post-
traumatic stress disorder ("PTSD") and service connection 
for cancer of the left true vocal cord, claimed as throat 
cancer resulting from exposure to ionizing radiation.  The 
claims were remanded for issuance of at Statement of the Case 
("SOC") which was subsequently issued in June 2004.

The appeal is REMANDED to the RO via the Appeals Management 
Center ("AMC"), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

Further development of the claim is needed before appellate 
action may be completed in this case.  

The veteran claims entitlement to an increased evaluation for 
PTSD, currently evaluated as 50 percent disabling.  The 
veteran's claim was denied by the RO on the basis that he did 
not report for a scheduled VA examination to determine the 
current level of his disability.  He claims he was not 
notified of a scheduled examination for September 2002 and 
there is no evidence of record to substantiate that any such 
notification was sent.  

VA's duty to assist the veteran includes obtaining a medical 
examination and/or opinion where the information and evidence 
of record does not contain sufficient competent medical 
evidence to decide the claim.  38 U.S.C.A. § 5103A (d); 38 
C.F.R. § 3.159(c)(4) (2005).  The Board finds that a VA 
examination is necessary to determine the current level of 
the veteran's PTSD disability.

With respect to his claim for service connection for cancer 
of the left true vocal cord, claimed as throat cancer, as the 
result of exposure to ionizing radiation, the law provides 
that service connection for a disability that is claimed to 
be attributable to exposure to ionizing radiation during 
service can be demonstrated by three different methods.  See 
Davis v. Brown, 10 Vet. App. 209 (1997); Rucker v. Brown, 10 
Vet. App. 67 (1997).

The first theory of entitlement includes certain types of 
cancer that are presumptively service-connected specific to 
radiation-exposed veterans.  38 U.S.C.A. § 1112(c) (2002); 38 
C.F.R. § 3.309(d) (2005).  The second means by which a grant 
of service connection may be appropriately granted is 
pursuant to 38 C.F.R. § 3.311 (2005).  Apart from the 
presumptive provisions pertaining to claims of service 
connection based on radiation exposure, in all other such 
claims, if the veteran has cited or submitted competent 
scientific or medical evidence that the claimed condition is 
a radiogenic disease, VA shall nevertheless consider the 
claim under 38 C.F.R. § 3.311 (2005).

The third method by which service connection may be granted 
is via the provisions of 38 C.F.R. § 3.303(d), when it is 
established that the disease diagnosed after discharge is the 
result of exposure to ionizing radiation during active 
service.  The law provides that resolution of this issue must 
be considered on the basis of the places, types and 
circumstances of his service as shown by service records, the 
official history of each organization in which the veteran 
served, his medical records and all pertinent medical and lay 
evidence.  Determinations relative to service connection will 
be based on review of the entire evidence of record. 38 
C.F.R. § 3.303(a).

The veteran reports that in 1958 he served aboard the 
aircraft carrier USS Boxer in the Marshall Islands area.  He 
states that he and other sailors were assigned to stand on 
the carrier deck with their backs to the explosion while 
nuclear bombs were detonated.  He reports being assigned to 
measure radiation levels on various areas of the deck after 
explosions and that he was among those who were on "Bikini 
Atoll For Liberty," where they saw signs of radiation 
effects.  The veteran's record includes June 1995 documents 
from the United States Department of Defense, Defense Nuclear 
Agency ("DNA") verifying the veteran's participation in 
nuclear weapons testing, specifically the test series 
"Hardtack I" from April 1958 to August 1958.  His recorded 
external gamma dose exposure was 0.976. 

Although the veteran underwent a VA examination for his claim 
in March 2002, the examiner indicated that the claims folder 
was not reviewed.  The examiner stated only that the clinical 
file was reviewed and did not discuss the veteran's history 
of in-service radiation exposure that he alleges caused his 
cancer.  A review of the claims folder is required by law in 
this circumstance.  Shipwash v. Brown, 8 Vet. App. 218 (1995) 
(Regarding the duty of VA to provide medical examinations 
conducted by medical professionals with full access to and 
review of the veteran's claims folder).  

Moreover, the veteran provided a nexus opinion dated March 
2002 by a private head and neck trained surgical oncologist, 
Dr. T.A.P. who stated that the site of the veteran's cancer 
is the larynx which is a contiguous and adjacent structure to 
the pharynx and that the two are unified structures that 
depend on each other for function.  Cancer of the pharynx is 
among the diseases for which a presumption of service 
connection applies for veterans exposed to radiation.  38 
C.F.R. § 3.309(d) (2005).  

The veteran has thus provided competent medical evidence, 
suggestive of a linkage between the disorder in question and 
military service.  Because the Board may not rely upon its 
own unsubstantiated medical opinion, and because the VA 
examination described above was not in accordance with 
Shipwash, the claim must again be remanded.  

On the basis of the evidence of record, the Board finds that 
further VA examination is warranted to determine both the 
current severity of the veteran's PTSD, and to determine the 
nature and etiology of the veteran's claimed cancer of the 
left true vocal cord, claimed as throat cancer resulting from 
exposure to ionizing radiation.

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be scheduled for an 
examination to determine the current level 
of the veteran's PTSD.  The claims file 
must be made available to the examiner for 
review in connection with the examination.  
All indicated studies should be performed, 
and all findings reported in detail.  The 
RO must notify the veteran that it is his 
responsibility to report for the scheduled 
examination and to cooperate in the 
development of the claim.  In the event 
that the veteran does not report for the 
aforementioned examination, documentation 
must be obtained which shows that notice 
scheduling the examination was sent to the 
last known address.  It must also be 
indicated whether any notice that was sent 
was returned as undeliverable.

2.  The veteran should be scheduled for an 
examination with a qualified oncologist to 
determine the nature and etiology of the 
veteran's claimed cancer of the left true 
vocal cord, claimed as throat cancer 
resulting from exposure to ionizing 
radiation.  The claims file and this 
REMAND must be reviewed by the examiner in 
conjunction with the examination.  All 
special studies or tests deemed necessary 
by the examiner are to be accomplished.  
The examiner should provide an opinion as 
to whether the veteran's cancer is 
causally related to any event(s) in 
service, to include exposure to ionizing 
radiation, to include the question of 
whether radiation exposure was the onset 
of the veteran's throat cancer; or to the 
veteran's history of cigarette smoking as 
is documented in the claims folder.  The 
examiner should clearly outline the 
rationale for any opinion expressed and 
discuss the dose estimates in the claims 
file.  If any requested medical opinion 
cannot be given, the examiner should state 
the reason why.

3.  After the completion of any 
development deemed appropriate in addition 
to that requested above, the claims should 
be readjudicated.  If the benefits sought 
on appeal remain denied, the veteran and 
his representative should be provided a 
supplemental statement of the case and 
given the opportunity to respond.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).






